202 U.S. 242 (1906)
TEXAS AND PACIFIC RAILWAY COMPANY
v.
MUGG.
No. 233.
Supreme Court of United States.
Submitted April 18, 1906.
Decided May 14, 1906.
ERROR TO THE COURT OF CIVIL APPEALS FOR THE SECOND SUPREME JUDICIAL DISTRICT OF THE STATE OF TEXAS.
*244 Mr. John F. Dillon, Mr. Winslow S. Pierce, Mr. David D. Duncan and Mr. Thomas J. Freeman, for plaintiff in error.
There was no appearance for defendants in error.
MR. JUSTICE WHITE, after making the foregoing statement, delivered the opinion of the court.
This case is within the principle of and is ruled by the decision in Railroad Co. v. Hefley, 158 U.S. 98. Upon the authority of that case the Supreme Court of Alabama denied the liability of a railroad company in a case of similar character to that under review. Southern Ry. Co. v. Harrison, 119 Alabama, 539. The opinion of Chief Justice Brickell, so aptly reviewed and declared the effect of the decision in the Hefley case that we adopt the same in disposing of the present controversy. The Alabama court said:
"In Gulf &c. Railroad Co. v. Hefley, 158 U.S. 98, the plaintiff sued to recover damages for the refusal by the carrier to deliver goods consigned to him, after tender of payment of the stipulated charges named in the bill of lading. The goods, a lot of furniture, had been received by the carrier at St. Louis, Missouri, for transportation to Cameron, Texas, at a stipulated rate, specified in the bill of lading, of 69 cents per *245 hundred pounds, the charges amounting to $82.80, whereas the published schedule rate in force at the time was 84 cents, and the charges should have been $100.80; and the plaintiff, as in this case, was ignorant of the fact that the rate obtained was less than the schedule rate. It was held, in an opinion by Brewer, J., that the plaintiff was not entitled to recover. It is true that the only question discussed in the opinion was, whether or not the interstate act superseded the Texas statute, which prohibited a common carrier from charging or collecting from the owner or consignee of freight a greater sum than that specified in the bill of lading, and this question was decided in the affirmative. . . . But this was not the only effect of the decision, and it is by its effect on the rights of the parties to such a contract, by whatever process of reasoning the decision may be reached, that the state courts are bound. The clear effect of the decision was to declare that one who has obtained from a common carrier transportation of goods from one State to another at a rate, specified in the bill of lading, less than the published schedule rates filed with and approved by the Interstate Commerce Commission, and in force at the time, whether or not he knew that the rate obtained was less than the schedule rate, is not entitled to recover the goods, or damages for their detention, upon the tender of payment of the amount of charges named in the bill of lading, or of any sum less than the schedule charges; in other words, that whatever may be the rate agreed upon, the carrier's lien on the goods is, by force of the act of Congress, for the amount fixed by the published schedule of rates and charges, and this lien can be discharged, and the consignee can become entitled to the goods, only by the payment, or tender of payment, of such amount. Such is now the supreme law, and by it this and the courts of all other States are bound, . . . "
The judgment of the Court of Civil Appeals for the Second Supreme Judicial District of Texas is reversed and the case remanded to that court for further proceedings not inconsistent with this opinion.